Citation Nr: 1824663	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-33 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim for service connection for a lumbar spine disability.

2. Entitlement to service connection for a cervical spine disability.

3. Entitlement to service connection for a headache disability.

4. Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1990. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska. 

In August 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. A final March 1991 rating decision denied the Veteran's claim for service connection for a lumbar spine disability because the evidence failed to demonstrate that his lumbar spine disability was related to his military service; although notified of the decision, the Veteran did not express an intent to appeal the decision, and new and material evidence was not added to the file within one year of that decision.

2. Additional evidence associated with the claims file since the March 1991 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial, it relates to unestablished facts necessary to substantiate his claim for service connection for a lumbar spine disability, and it raises a reasonable possibility of substantiating the claim.

3. The Veteran sustained a neck injury in a motor vehicle accident that occurred during service in July 1990.

4. The Veteran's own willful misconduct was the proximate cause of the injury sustained by the Veteran in the motor vehicle of July 1990, and the injury was not incurred in the line of duty.

5. The Veteran has not been diagnosed with a chronic headache disability during the pendency of his claim.


CONCLUSIONS OF LAW

1. The March 1991 rating decision that denied service connection for a lumbar spine disability is final. 38 U.S.C. § 7105 (c) (2012); 38 C.F.R. § 3.104, 20.302, 20.1103 (2017).

2. As evidence received since the March 1991 rating decision is new and material, the criteria for reopening the Veteran's claim for service connection for a lumbar spine disability are met. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3. The neck injury sustained as a result of the motor vehicle accident in July 1990 was proximately caused by the Veteran's own willful misconduct and was not sustained in the line of duty. 38 U.S.C. §§ 101 (16), 105, 1110, 5701 (2012); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303 (2017).

4. The criteria for entitlement to service connection for a chronic headache disability have not been met. 38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381
(Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

B. New and Material Evidence

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 U.S.C. § 5108; 38 C.F.R. § 3.104 (a). The claimant has one year from the notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C. § 7105 (b), (c); 38 C.F.R. § 3.160 (d), 20.200, 20.201, 20.202, 20.302(a) (2017).

However, if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim. 38 U.S.C. § 5108 (2012). "New and material evidence" is defined as evidence not previously submitted to the agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what evidence is new and material, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for a lumbar spine disability was denied in a March 1991 rating decision. The RO determined that the evidence of record failed to demonstrate that the Veteran had a lumbar spine disability that was related to his military service. At the time of the March 1991 rating decision, the evidence of record included service treatment records and the January 1991 VA examination report.

The Veteran was notified of the decision and his appellate rights in March 1991. However, he did not file a notice of disagreement in response to the rating decision. No further communication regarding his claim was received until August 2013, when VA received his petition to reopen. Therefore, the March 1991 rating decision is final. 38 U.S.C. § 7105 (c); 38 C.F.R. § 3.104, 20.302, 20.1103.

Evidence added to the record since the March 1991 decision includes the Veteran's testimony from the August 2015 Board hearing; post-service VA treatment records; and some private treatment records. At the Board hearing, the Veteran testified that he injured his back when he fell down the stairs while he was working as a medic and carrying a gurney. See August 2015 Board Hearing Testimony p. 3-4. He further stated that he had experienced lower back pain since that time. Thus, the added evidence of record raises the question of whether the Veteran's current lumbar spine disability is related to his military service. 

The Board finds that such evidence is new because it was not before the RO at the time of the March 1991 rating decision. Furthermore, this evidence is material because when considered with the previous evidence of record it relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection; namely that the Veteran has a lumbar spine disability that may be related to an injury he incurred during his military service. Thus, the Board finds that the evidence submitted is both new and material, and the claim for entitlement to service connection for a lumbar spine disability is reopened.

C. Service Connection

Applicable Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C. § 1112; 38 C.F.R. § 3.304. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Some chronic diseases, including arthritis and migraine headaches, may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period. 38 U.S.C. §§ 1101 (3), 1112(a); 38 C.F.R. §§ 3.307 (a), 3.309(a). For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013). Here, however, there is no showing or allegation that the Veteran's arthritis or headaches manifested to a degree of ten percent or more within one year of service.

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App 370, 374 (2002). 

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

      A. Cervical Spine Disability

No compensation shall be paid for disability that is the result of a veteran's own willful misconduct. See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.301 (2017). The term "service connected" means, with respect to disability, that it was incurred or aggravated in the line of duty in active service. See 38 U.S.C. § 101 (16) (2012). "In line of duty" means an injury or disease incurred or aggravated during active service and not the result of the Veteran's own willful misconduct. See 38 U.S.C. § 105 (a) (2012); 38 C.F.R. § 3.1 (m) (2017).

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action. See 38 C.F.R. § 3.1 (n) (2017). It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences. See 38 C.F.R. § 3.1 (n)(1) (2017). A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct. See 38 C.F.R. § 3.1 (n)(2) (2017). Willful misconduct will not be determinative unless it is the proximate cause of the injury. See 38 C.F.R. § 3.1 (n)(3) (2017). The simple drinking of an alcoholic beverage is not of itself willful misconduct. 38 C.F.R. § 3.301 (c)(2) (2017). Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user. 38 C.F.R. § 3.301 (d) (2017).

A service department finding that injury, disease or death incurred in line of duty will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the requirements of laws administered by the Department of Veterans Affairs. See 38 C.F.R. § 3.1 (m). Similarly, a service department finding that injury, disease or death was not due to misconduct will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the facts and the requirements of laws administered by the Department of Veterans Affairs. See 38 C.F.R. § 3.1 (n) (2017).

The Veteran has mild degenerative disc disease and osteoarthritis of the cervical spine. See October 2017 VA treatment record from the Southwest Primary Care Clinic VAMC. The Veteran contends that his current neck disability was caused by an injury sustained during service in a July 1990 motor vehicle accident. See August 2015 Board Hearing testimony p. 11. 

Service treatment records are silent for any complaints, diagnoses, or treatment related to a cervical spine disability. Furthermore, the treatment records related to the motor vehicle accident do not contain any complaints or notations related to neck pain or a neck disability.   

As explained below, service connection is not warranted in this case, because the injury sustained in the 1990 accident, being the result of the Veteran's own willful misconduct, was not incurred in the line of duty. See 38 U.S.C. § 105 (a) (2012); 38 C.F.R. § 3.1 (m) (2017).

Notably, a June 1989 service treatment record indicates that the Veteran was enrolled in a rehabilitation program during active duty for alcohol abuse. The records further indicate that he was released from the rehabilitation program in November 1989. 

In a March 1995 Administrative Decision, the RO determined that the Veteran had a blood alcohol percentage of .148 following the July 1990 motor vehicle accident.    Indeed, a treatment record from St. Luke's Hospital noted that the Veteran was intoxicated at the time of the accident. See July 5, 1990 Treatment Record from St. Luke's Hospital.

The central issue in this case thus becomes whether the Veteran's injury was incurred in the line of duty or was due to his willful misconduct. The Veteran has a cervical spine disability which he contends is related to his active military service. However, he has not provided any evidence in support of his contention that the injury was incurred in the line of duty or, in the alternative, was not due to his own willful misconduct. The persuasive evidence of record detailed above opposes rather than supports the Veteran's claim, and the Board assigns that evidence more weight. 

According to the service treatment records, the Veteran demonstrated alcohol abuse during service, for which he was enrolled in a rehabilitation program from June 1989 to November 1989. Furthermore, the records associated with the motor vehicle accident clearly indicate that he was intoxicated at that time. Thus, the Board concludes that the Veteran's injury sustained in July 1990 was the result of his own willful misconduct, and was not sustained in the line of duty. Therefore compensation may not be awarded for the current cervical spine disability incurred in the July 1990 accident. As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply. See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert, supra.




      B. Headaches

The Veteran claims service connection for a headache disability, which he contends is related to his active service or to the nonservice-connected cervical spine disability.

The Veteran's service treatment records are silent for any complaints, diagnoses, or treatment related to a headache condition. 

Post-service VA treatment records documented the Veteran's intermittent reports of occasional headaches, occurring every few months.

At the August 2015 hearing, the Veteran testified that he developed headaches as a result of the July 1990 motor vehicle accident during his active duty service. See August 2015 Board Hearing Testimony p. 11.  

Although the Veteran may experience occasional headaches, the evidence shows no current chronic headache disability. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection requires a current disability). A current disability is one shown at some time during the period beginning proximate to the date of claim. Romanowsky v. Shinseki, 26 Vet. App. 303 (2013). In this case there is no evidence of a diagnosis or treatment related to a headache disability during service or for many years prior to the current claim. Furthermore, post-service treatment records do not contain any confirmed diagnosis of a chronic headache disorder, but merely document the Veteran's occasional reports of headaches. In the absence of proof of a present disability there can be no valid claim.

Although the Veteran is competent to report observable complaints such as occasional headaches, he is not competent to provide a diagnosis to account for such complaints. Rather this question requires medical expertise due to the complex nature of the nervous system. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As such, the preponderance of the evidence is against service connection for a headache disability. Reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply; the Veteran's claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disability is reopened.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a headache disability is denied.


REMAND

The Veteran has not been provided with an examination for his lumbar spine disability. The current evidence of record indicates that the Veteran was diagnosed with degenerative disc disease, as well as osteoarthritis based upon a 2017 x-ray. See October 2017 VA treatment record from the Southwest Primary Care Clinic VAMC. Additionally, a private treatment record documented findings of discogenic spondylosis of the mid and lower thoracic spine. See Private Treatment Record dated May 1, 2013. Furthermore, at the August 2015 hearing, the Veteran testified that he injured his lower back during service when he fell down the stairs while working as a medic. He stated that he has experienced lower back pain since that time. Thus, a remand is necessary to provide the Veteran with an examination in order to obtain an opinion concerning the etiology of his lumbar spine disability. McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any and all non-duplicative VA treatment records relating to the Veteran and his claim.

2. After completing the above development, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any diagnosed lumbar spine disability. The claims file should be made available for review.

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. The examiner is requested to review all pertinent records associated with the claims file, particularly the post-service treatment records and the Veteran's lay statements.

The VA examiner should provide a medical opinion addressing whether it is at least as likely as not (a probability of 50 percent or greater) that any current lumbar spine diagnosis is causally or etiologically due to service, including from an undocumented fall down the stairs while on active duty.

All opinions provided should be thoroughly explained. If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Thereafter, readjudicate the claim. If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


